Stephens, J.
1. There was evidence sufficient to authorize the jury to find that the defendant was negligent in setting out the fire on a very windy day in close proximity to the plaintiff’s property, and in failing to adequately protect or guard the fire so as to prevent its spread to the plaintiff’s property, and that such negligence on the part of the defendant was the proximate cause of the destruction of the plaintiff’s property. The verdict, having the approval of the trial judge, will not be disturbed.
2. The special assignments of error are but amplifications of the general assignments.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

Action for damages; from city court of Oglethorpe—Judge Greer. July 29, 1918.
J. J. Bull & Son, for plaintiff in error.
John B. Guerry, contra.